FILE COPY



        Ex Parte Robert
        PerezAppellant/s




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                               February 13, 2014

                                             No. 04-14-00080-CV

                                        EX PARTE Robert PEREZ

                                    Original Habeas Corpus Proceeding1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On February 10, 2014, relator filed a supplemental petition for writ of habeas corpus. The
court has considered relator’s supplemental petition and is of the opinion that relator is not
entitled to the relief sought. Accordingly, relator’s supplemental petition for writ of habeas
corpus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on February 13th, 2014.


                                                                       _____________________________
                                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2014.



                                                                       _____________________________
                                                                       Keith E. Hottle
                                                                       Clerk of Court




1 This proceeding arises out of Cause No. 2006EM502404, styled In the Interest of N.P., et al., Children, pending in
the 288th Judicial District Court, Bexar County, Texas, the Honorable Jim Rausch presiding.